Citation Nr: 1610484	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE



Entitlement to service connection for tinnitus to include as secondary to hearing loss. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An April 2008 rating decision granted service connection for major depression, also claimed as anxiety (an acquired psychiatric disability), with a 30 percent rating effective February 12, 2007, and denied entitlement to service connection for, in pertinent part, bilateral hearing loss, tinnitus, peripheral sensory neuropathy, bilateral lower extremities, and a total disability rating based on individual unemployability (TDIU).  A March 2010 rating decision denied entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) lumbosacral spine, with coccygodynia, with deformity (lumbar spine disability).  A December 2010 rating decision denied entitlement to special monthly compensation (SMC).  

In a September 2011 decision, the Board, in pertinent part, remanded the issues of entitlement to service connection for hearing loss, tinnitus, and peripheral neuropathy of the lower extremities; entitlement to a higher initial rating for a psychiatric disorder; entitlement to a higher rating for low back disability; entitlement to earlier effective date for service connection for psychiatric disorder; and entitlement to TDIU and SMC.

In a November 2012 rating decision, the RO granted service connection for bilateral hearing loss and left lower extremity radiculopathy; increased the rating of the service connected psychiatric disorder to 70 percent from July 10, 2012; and granted TDIU and SMC.

In May 2013, the Board granted service connection for peripheral neuropathy of the right lower extremity; denied an initial rating in excess of 30 percent for major depression, from February 12, 2007, to January 7, 2008; granted an initial rating of 50 percent, and no higher, for major depression, from January 8, 2008, to March 2, 2011; granted an initial rating of 70 percent, and no higher, for major depression, from March 3, 2011; denied a rating in excess of 20 percent for low back disability; denied an effective date earlier than February 12, 2007, for the grant of service connection for major depression; and remanded the issue of service connection for tinnitus which remains on appeal.  The Board also determined that a statement of the case should be sent as the issues of an increased initial rating and an earlier effective date (EED) for bilateral hearing loss and left lower extremity radiculopathy, and an EED for the awards of TDIU and SMC.  

In a November 2013 rating decision the RO implemented the grant of service connection for right lower extremity radiculopathy with an evaluation of 10 percent effective July 10, 2012; granted an evaluation of 50 percent for major depression, recurrent also claimed as anxiety from January 8, 2008, and an evaluation of 70 percent from March 3, 2011; granted an earlier effective date for the grant of individual unemployability of March 3 2011; and granted entitlement to an earlier effective date for the grant of eligibility to Dependents Educational Assistance under Chapter 35 was granted.

In February 2015, a statement of the case was issued as to the issues of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to an effective date earlier than July 10, 2012 for the grant of service connection for left lower extremity radiculopathy; entitlement to an effective date earlier than February 12, 2007 for the grant of service connection for bilateral hearing loss; entitlement to an effective date earlier than March 3, 2011 for the grant of a TDIU; and entitlement to an effective date earlier than July 10, 2012 for the grant of SMC based on the need for aid and attendance or housebound status.  The issues are currently under development and none of those issues is currently certified to the Board.  

In February 2015, the Veteran was sent a supplemental statement of the case as to service connection for tinnitus, the only matter currently is appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior Board May 2013 remand decision, the Veteran seeks service connection for tinnitus.  The June 2012 VA examination included an opinion that the Veteran's tinnitus was less likely than not caused by or the result of his military noise exposure.  Subsequent to that examination, service connection was granted for bilateral hearing loss.  The Board previously noted that the June 2012 VA examination did not address whether the Veteran's tinnitus may be caused or aggravated by his service connection bilateral hearing loss, thus finding that another examination was required.  

Thereafter, the RO attempted to schedule the Veteran for a VA examination, but the Veteran failed to report for an examination.  The Board observes that the VA records show that the Veteran has been confined to his home and is wheelchair bound.  He was receiving in home medical care and his son has moved into his home to care for him subsequent to his scheduled VA examinations.  The Veteran is receiving aid and attendance benefits due to his inability to care for himself or leave his home.  

The Board finds that in light of the Veteran's current situation, it appears that the Veteran cannot report on his own for an examination; however, since his son is currently his caregiver, he should be given an opportunity to have an examination.  In the event that he cannot report for an examination, a medical opinion should nonetheless be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA audiological examination to determine the current nature and etiology of his tinnitus.  The record  must be made available to the examiner for review in connection with the examination.  Based on examination findings and review of the record, or even if the Veteran does not report for an examination, the examiner should provide an opinion as to the following: 

Whether it is more likely than not, less likely than not, or at least as likely as not, that any current tinnitus disability is proximately due to, or the result of, the service-connected hearing loss.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current tinnitus is permanently aggravated by the Veteran's service-connected hearing loss.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

